We heretofore certified the controlling question in this case to the honorable Supreme Court of Texas for instruction.
The certificate containing the statement of the case, together with the question propounded to the Supreme Court and their answer to same through and by the Commission of Appeals, appears in 25 S.W.2d 804.
In deference to the answer of the Commission of Appeals, as approved by the Supreme Court, we therefore reverse the judgment of the trial court and here remand the cause for a new trial under the instructions contained in the opinion of the Commission of Appeals. *Page 248